Exhibit 10.5

 

KOSMOS ENERGY LTD.

 

AMENDMENT NUMBER THREE
TO CONSULTING AGREEMENT

 

THIS AMENDMENT NUMBER THREE TO CONSULTING AGREEMENT (this “Amendment”), dated
effective as of October 1, 2013 (the “Effective Date”), by and between Kosmos
Energy Ltd., a company incorporated under the laws of Bermuda (“Kosmos”), and
John R. Kemp (“Kemp”). Unless specifically set forth otherwise, reference to the
“parties” in this Amendment refers solely to Kosmos and Kemp.

 

WITNESSETH

 

WHEREAS, Kosmos and Kemp entered into a Consulting Agreement dated October 31,
2011 and amended effective as of January 1, 2012 and January 1, 2013
(collectively, the “Consulting Agreement”) pursuant to which Kemp serves as a
consultant to perform such services as Kosmos may reasonably request from time
to time during the term of the Consulting Agreement, in addition to his duties
as a member of the Kosmos Board of Directors; and

 

WHEREAS, Kosmos and Kemp desire to amend certain provisions of the Consulting
Agreement as set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements set forth herein and for other good  and  valuation consideration,
the receipt and  sufficiency of  which are hereby acknowledged, the parties,
intending to be legally bound, agree as follows:

 

1.             Capitalized Terms. All capitalized terms used but not defined in
this Amendment shall have the same meaning as prescribed in the Consulting
Agreement.

 

2.             Amendment of Section 2. Effective as of the Effective Date,
Section 2 of the Consulting Agreement shall be amended by replacing the second
sentence thereof in its entirety with the following:

 

“Thereafter, this Agreement shall automatically renew and continue for an
indefinite period of time (such period of time is referred to in this Agreement
as the “Renewal Term”), unless and until on or after November 1, 2013 either
party gives the other party written notice of termination at least five (5) days
in advance; provided, however, in no event shall the Renewal Term exceed twelve
(12) months in duration.”

 

3.             Amendment of Section 3. Effective as of the Effective Date,
Section 3 of the Consulting Agreement shall be amended by replacing the first
sentence thereof in its entirety with the following:

 

“3. Compensation. As payment for Kemp’s fulfillment of the Consulting Services
and covenants set forth in this Agreement, each month of the Renewal Term Kosmos
shall pay and provide to Kemp: (i) $61,000 payable in arrears; and (ii) an award
of 1,000 restricted common shares of Kosmos, or a restricted share unit award
with respect to 1,000 common shares of Kosmos, as determined by the Compensation
Committee of the Board of Directors of Kosmos in its sole discretion, to be
granted by Kosmos to Kemp on the first day of each such month, if any, which
award shall become 100% vested (and, in the case of an award of restricted share
units, 100% of the common shares underlying such award shall become issuable on
or within 30 days after the date of such vesting) at the expiration of the
Renewal Term (collectively, the “Compensation”).  In the event the Renewal Term
is terminated prior to the end of a calendar month, the Compensation for such
calendar month shall be proportionately reduced based on the number of days
remaining in such calendar month after the termination date, divided by the
total number of days in such calendar month.”

 

4.             Execution and Delivery. This Amendment may be executed in several
counterparts, all of which will together constitute a single agreement among the
parties. Delivery by electronic transmission of an executed counterpart of the
signature page to this Amendment shall be as effective as delivery of a manually
executed counterpart of this Amendment.

 

5.             No Other Amendments.  Except as  modified by  this  Amendment,
all  provisions of  the  Consulting Agreement shall continue in full force and
effect.

 

1

--------------------------------------------------------------------------------


 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment or have
caused this Amendment to be executed by their duly authorized representatives to
be effective as of the Effective Date.

 

 

 

KOSMOS ENERGY LTD.

 

 

 

 

 

By:

/s/ Jason E. Doughty

 

Name:

Jason E. Doughty

 

Title:

Senior Vice President, General Counsel and Secretary

 

 

 

Date:

8/29/2013

 

 

 

 

 

 

/s/ John R. Kemp

 

JOHN R. KEMP

 

 

 

Date:

8/29/2013

 

3

--------------------------------------------------------------------------------